DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 29 April 2022 is acknowledged.
Applicant's election with traverse of certain Species in the reply filed on 29 April 2022 is acknowledged.  The Species election requirement is WITHDRAWN.  
Claims 29-35, 37, 38, 40, 41, 43, 44, 46, 47, 49, 50, 52, 53, 55, 56, 58, 59, 61, 62, 64, 65, 67, 68, 70, 71, and 74-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2022.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The substitute specification filed 29 April 2022 has been entered.
Claim Objections
Claims 42 and 45 are objected to because of the following informalities:  Regarding Claim 42, at line 2, the “. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 36, 39, 42, 45, 48, 51, 54, 57, 60, 66, 69, 72, 73, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 26, it is unclear what is required by step K), which refers to treating the conversion layer . . . to form “treated polysiloxane layer”. Is the treatment to be applied to the conversion layer the formation of a polysiloxane layer? In what sense is the resulting polysiloxane layer treated?
Regarding Claim 26, it is unclear what is the significance of reference to “P-Q)” as being between step P) and step Q). Can step P-Q) be performed at any point in the sequence of steps or is it limited to happening between steps P) and Q) or in some other manner?
Regarding Claim 26, it is unclear what is required by step E) if step M) is performed by applying primer to coatable surface of metallic substrate since E) requires applying onto the coatable surface.
Regarding Claim 26, step Q) refers to apply layer “onto the primer layer” whereas the primer layer is also characterized as having been treated and having had polysiloxane layer formed thereon. It is therefore unclear what is required by “onto”. Are these other treatments and/or layers possible intervening treatments or layers or are they precluded? It is unclear how to reconcile this language.
Regarding Claim 26, must step R) happen before S)? If not, how is R) to be performed if step S) happens first?
Regarding Claim 26, if step U) involves applying on metallic layer of step Q), it is unclear what it means for treatment of R), S), and T) to be applied to metallic layer of Q) since these steps appear to require treating the metallic layer of Q) also.
Regarding Claims 36, 39, 42, 45, 48, 51, 54, 57, 60, 66, and 69, it is unclear what is meant by “respectively follow each other”. These steps respectively follow each other in the listing of steps to be performed, and so it is unclear what more is required in terms of performing the claimed method. It is unclear whether these steps must be performed without any intervening steps in the listed order, whether intervening steps are permitted so long as these steps are performed in the listed order, or whether intervening steps may be performed so long as they are intervening steps in the listed sequence of steps. It is unclear whether there is some other meaning. Furthermore, to the extent that the steps must be performed in listed order (with or without intervening steps), it is unclear, for example, how the claims are to be understood. For example, with regard to Claim 36, it is unclear how step Q) can follow step P-Q) since Q) requires applying layer onto primer layer which would be covered by P-Q) layer. There may be many other consequences of these claimed requirements depending on the meaning to be used, but they are too numerous to identify at this point since it is unclear what that meaning will be. Applicant is advised to review the claims. For example, Claims 66 and 69 allow G) with coating on coatable surface, and so how is “onto” of step E) performed?
Regarding Claim 72, the claim requires at line 2 “in this order” but then at the end of the claim it appears to provide for layers not in this order. Furthermore, the last described layer is termed “overcoat” but perhaps may be applied under the last layer, which would appear to make it not an overcoat. It is unclear how to reconcile this discrepancy.

Allowable Subject Matter
Claims 26 and 72 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 27, 28, 36, 39, 42, 45, 48, 51, 54, 57, 60, 66, 69, 73, and 81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 26-28, 36, 39, 42, 45, 48, 51, 54, 57, 60, 66, 69, 72, 73, and 81, the reviewed prior art does not teach or suggest the subject matter of these claimed methods and articles. Particularly, the reviewed prior art does not teach or suggest method having claimed sequence of applying and treating steps in terms of structure, composition, and other features, in the claimed context, and does not teach or suggest the claimed articles having the claimed sequence of layers and respective compositions in the claimed context. For example, Dornseif USPA 2015/0353773 fails to teach or suggest claimed sequence of steps and/or sequence of layers in resulting articles in the claimed context since it does not teach or suggest the specifically claimed sequence of steps and/or sequence of layers in resulting articles. See Dornseif (entire document, including Claims 1-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
22 August 2022